DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 51-70 in the reply filed on 10/5/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 states “a dowel pin mount of a first support post”.  It is unclear if this is the same dowel pin mount as described in claim 51.  Furthermore, it is unclear if a first support post is one of the “plurality of first support posts” of claim 51.  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-60, 63, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck et al. (2005/0109816 from IDS) in view of Schacht et al. (2013/0256386 from IDS) and Tatsumi (JP09-257025 from IDS).
Regarding claims 51 and 55-56, Swartzbeck disclosed an apparatus for receiving and supporting one or more components during processing thereof at a process temperature greater than approximately 1000°C, the apparatus comprising: a planar first shelf 12 defining therethrough a plurality of apertures (where 22 is located), a plurality of first support posts 20, each first support post (i) comprising a refractory metal (TZM) (paragraph 0018) having a temperature greater than the process temperature and having a lower end for engagement with an aperture of the first shelf (paragraph 0019, figure 1) and a second planar shelf (i) 34 comprising a third metal having a melting point greater than the process temperature and defining therethrough a plurality of apertures 36, each aperture of the second shelf being configured to receive the upper end of one of the first support posts (figure 1). 
Swartzbeck discloses that the support posts can be a TZM alloy (paragraph 0018) and that the shelves can be a nickel alloy.  Swartzbeck does not disclose that the nickel alloy comprises a refractory metal.  However, Schacht discloses a high temperature brazing fixture where in the shelves are made from Haynes alloys or MP98T among others (paragraph 0017).  To one skilled in the art at the time of the invention it would have been obvious to make the apparatus out of a material with properties suitable for supporting the component during the heating process.  
Swartzbeck does not disclose wherein the upper end of each first support post defines therethrough a dowel pin mount, whereby, when the upper end of each first support post is received in an aperture of the second shelf, the dowel pin mount of each first support post is disposed above a top surface of the second shelf.  However, Tatsumi discloses a nut 2 that is placed on a threaded portion with a hole 3 for a pin 5 that provides a locking feature to prevent movement of the nut.  To one skilled in the art at the time of the invention it would have been obvious to have a pin mount as taught by Tatsumi to prevent movement or loosening of the nut during heating.  
Regarding claim 52, Swartzbeck discloses that the upper end of each of the first support posts 20 defines a support collar below the dowel pin mount, a lateral dimension of the first support post above the support collar being smaller than a lateral dimension of the first support post below the support collar such that a portion of the second shelf proximate each aperture thereof rests upon the support collar of the first support post received in the aperture (figure 1).  
Regarding claim 53, Swartzbeck discloses a portion of each first support post above the support collar thereof is unthreaded (top of post) (figure 1).  
Regarding claim 54, Swartzbeck discloses that each of the apertures defined in the first shelf 12 is threaded through at least a portion of its thickness, and (ii) the lower end of each of the first support posts is threaded (figures 1-3).  
Regarding claim 57, Tatsumi discloses that the dowel pin mount of each first support post extends through, and is substantially perpendicular to, a central axis thereof (figures 1-4).  
Regarding claim 58, Tatsumi discloses a a plurality of locking pins, each locking pin (i) comprising a fourth refractory metal having a melting point greater than the process temperature and (ii) being receivable within a dowel pin mount of a first support post, thereby preventing disengagement of the first support posts from the second shelf (figure 4).  
Regarding claim 59, Tatsumi discloses that each locking pin defines one or more apertures therethrough (shown in figure 3), each aperture extending substantially perpendicular to an axial length of the locking pin.  
Regarding claim 60, Tatsumi discloses one aperture.  Having more than one aperture is a simple duplication of parts and does not provide any structural significance in the claim.  To one skilled in the art at the time of the invention it would have been obvious to provide as many apertures as required to ensure that the pin holds the nut in place.  This can easily be determined by one skilled in the art. 
Regarding claim 63, Swartzbeck does not disclose one or more additional shelves disposed vertically below the first shelf.  However, this limitation does not provide any structure other than stacking.  Two of the apparatus of Swartzbeck can be stacked and meet the claim limitation.  To one skilled in the art at the time of the invention it would have been obvious to stack shelves in order to save on space for storage.  
Regarding claim 70, Swartzbeck discloses that the lower end of each of the first support posts defines a support shoulder (where 20 is pointing) therein, a lateral dimension of each first support post above the support shoulder being larger (formed by nut 44) than a lateral dimension of the lower end thereof (figure 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,213,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent have similar structures.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,335,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent have similar structures.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,072,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent have similar structures.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,040,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent have similar structures.

Claims 60, 62, 64-69 would be considered allowable subject matter if the obvious-type double patenting rejection is overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735